         Case 4:19-cv-00892-KGB Document 23 Filed 08/16/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

CLERMON EUGENE ACKLIN, JR.                                                        PLAINTIFF

v.                               Case No. 4:19-cv-00892-KGB

COMMISSIONER,
SOCIAL SECURITY ADMINISTRATION                                                  DEFENDANT

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that the

Commissioner’s decision is affirmed and that plaintiff Clermon Eugene Acklin, Jr.’s complaint

and amended complaint are dismissed with prejudice. The relief requested is denied.

       It is so ordered this the 16th day of August, 2021.


                                                             _____________________________
                                                             Kristine G. Baker
                                                             United States District Judge
